Citation Nr: 1720866	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-37 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected right shoulder injury residuals, to include limitation of motion and bursitis (hereinafter, "right shoulder disorder").

2.  Entitlement to an initial compensable rating for service-connected left knee scar.

3.  Entitlement to a rating in excess of 20 percent for service-connected post-operative residuals, arthroscopic surgery of left knee with knee strain (hereinafter, "left knee disorder").

4.  Entitlement to a rating in excess of 10 percent for service-connected right knee strain (hereinafter, "right knee disorder").

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder (claimed as neck disability).

7.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to July 1972, and again from May 1976 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the RO appears to have made an implicit determination that new and material evidence had been received to reopen the lumbar and cervical spine claims, in that it adjudicated the merits of the underlying service connection claims.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of the hearing is of record.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the lumbar and cervical spine claims.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the underlying claim of service connection for the cervical spine disorder, as well as the right shoulder, bilateral knee, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects the Veteran's service-connected left knee scar is manifested by pain.

2.  The Veteran's left knee has been evaluated based upon recurrent subluxation and/or lateral instability pursuant to Diagnostic Code 5257, and that the present 20 percent rating on that basis has been in effect for more than 20 years.

3.  The competent medical and other evidence of record reflects the Veteran's left knee is currently manifested by degenerative arthritis and painful motion.

4.  Service connection was previously denied for a lumbar spine disorder by an August 2001 rating decision.  That denial was continued in rating decisions dated in June 2004, January 2007, and March 2008.  Further, the March 2008 rating decision also denied service connection for a neck/cervical spine disorder.  

5.  The record does not reflect the Veteran appealed the denial of his lumbar spine claim by the August 2001, June 2004, or January 2007 rating decisions.

6.  Although the Veteran initiated an appeal to the June 2004 and March 2008 rating decisions (at least with respect to the lumbar spine claim), he did not perfect these appeals by filing a timely Substantive Appeal following the promulgations of Statements of the Case (SOCs) in October 2005 and July 2009.  

7.  The evidence received since the last prior denial of service connection for a lumbar spine disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

8.  The evidence received since the last prior denial of service connection for a cervical spine disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

9.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's current disability of degenerative disc disease of the lumbar spine is related to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of no more than 10 percent for service-connected left knee scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for a separate rating of at least 10 percent based upon degenerative arthritis and painful motion of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5010 (2016); VAOPGCPRECs 23-97 and 9-98.

3.  New and material evidence having been submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence having been submitted to reopen the claim of entitlement to service connection for a cervical spine disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  Degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board also acknowledges that the Veteran's service treatment records may be incomplete.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

II.  Increased Rating(s)

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Left Knee Scar

In this case, the Board notes that service connection was established for a left knee scar as a residual of the arthroscopic surgery of that joint.  The Board acknowledges that VA examinations in January 2010, July 2015, and November 2015 found that the scar was not painful or unstable.  Nevertheless, the Veteran has testified that the scar itself is painful.  Transcript p. 4.  He is competent to describe such symptomatology, and the Board finds his testimony on this matter to be credible.

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable. Id. at Note (3).

In view of the foregoing, the Board finds that the Veteran is entitled to a rating of 10 percent for his service-connected left knee scar pursuant to Diagnostic Code 7804.  In making this determination, the Board acknowledges the Veteran has been shown to have multiple scars of the left knee.  For example, the January 2010 VA examination indicated there were multiple scars of the left knee, and the 2015 VA examinations noted 4 scars of the left knee.  However, the January 2010 VA examination only identified one (1) scar, measuring 1 cm x 0.1 cm, as being due to the surgery; and service connection was only established for one (1) such scar by the pertinent January 2012 rating decision.  Consequently, only that one (1) scar is for consideration in determining the appropriate rating pursuant to Diagnostic Code 7804.

The Board also notes that there are other Diagnostic Codes for evaluating the scars under 38 C.F.R. § 4.118.  However, the Veteran testified at his February 2017 hearing that assignment of a 10 percent rating would satisfy his appeal as to this claim.  Transcript p. 4.  Accordingly, no further discussion of this claim is necessary.

Analysis - Left Knee

The Board notes that service connection has been established post-operative residuals, arthroscopy surgery of the left knee to include knee strain.  Further, the record reflects that disability has been consistently evaluated as 20 percent disability since 1994 pursuant to Diagnostic Code 5257, which is for recurrent subluxation and/or lateral instability.  38 C.F.R. § 4.71a.

The Board also notes, however, that the competent medical and other evidence of record, to include VA examinations conducted in June and November 2015, reflect those residuals now include degenerative arthritis of the left knee.  This is of significance in the current appeal, because the General Counsel for VA has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPRECs 23-97, 9-98.  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

Diagnostic Code 5003 provides that the degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.   In this case, the Board notes that the evidence, including the June and November 2015 VA examinations, reflects the left knee is manifested by pain and limitation of motion particularly knee flexion.  Nevertheless, it does not appear the Veteran has limitation to the extent necessary for a compensable rating under Diagnostic Code 5260 (flexion) or 5261 (extension).  38 C.F.R. § 4.71a.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

For these reasons, the Board finds that the Veteran is entitled to a separate rating of at least 10 percent for degenerative arthritis and painful motion of the service-connected left knee.  As detailed in the REMAND portion of the decision below, the Board has determined that further development is required for the left knee claim which now includes whether a rating in excess of 10 percent is warranted based upon limitation of motion.

The Board also wishes to note that the assignment of the separate rating of 10 percent does not affect the 20 percent rating in effect under Diagnostic Code 5257.  Not only is such a separate rating permissible pursuant to VAOPGCPRECs 23-97 and 9-98, the 20 percent rating under Diagnostic Code 5257 had been in effect for more than 20 years.  In Murray v. Shinseki, 24 Vet. App. 420 (2011), a veteran who had been in receipt of a 10 percent rating under Diagnostic Code 5257 for more than 20 years when the RO changed the Diagnostic Codes under which the disability was rated to 5260 and 5261, and discontinued the rating under 5257.  The Court held that the rating under Diagnostic Code 5257 was protected, and the RO's actions constituted an impermissible reduction in a protected rating.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


Analysis - New and Material Evidence

The Board notes that the Veteran's lumbar and cervical spine claims have been the subject of multiple prior decisions.  For example, service connection was previously denied for a lumbar spine disorder by an August 2001 rating decision.  Thereafter, that denial was subsequently continued in rating decisions dated in June 2004, January 2007, and March 2008.  Further, the March 2008 rating decision also denied service connection for a neck/cervical spine disorder.  The record does not reflect the Veteran appealed the denial of his lumbar spine claim by the August 2001, June 2004, or January 2007 rating decisions.  Although the Veteran initiated an appeal to the June 2004 and March 2008 rating decisions (at least with respect to the lumbar spine claim), he did not perfect these appeals by filing a timely Substantive Appeal following the promulgations of SOCs in October 2005 and July 2009.  Moreover, it does not appear that new and material evidence was physically or constructively of record within the appeal period of these rating decisions.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, these prior denials are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, the Board notes the evidence received since the last prior denial includes statements and hearing testimony from the Veteran which provides details regarding the purported history of his lumbar and cervical spine disorders that was not considered when the claims were previously adjudicated.  Moreover, as discussed in greater detail below, competent medical evidence has been added to the record which reflects the current lumbar spine disorder is secondary to service-connected disabilities pursuant to 38 C.F.R. § 3.310.  The Board also notes that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds the evidence received since the last prior denial of service connection for the lumbar and cervical spine disorders was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claims are reopened.

Analysis - Lumbar Spine

The Board observes that a February 2016 VA examiner expressed opinions in that examination report, and a March 2016 addendum, to the effect the Veteran's degenerative disc disease of the lumbar spine is related to the altered gait caused by his service-connected disabilities.  In addition to the bilateral knee disorders, this would also include a left ankle disorder and hallux valgus of the left foot.  

The Board notes that the February 2016 VA examiner was familiar with the nature and history of the Veteran's lumbar spine disorder from review of the claims folder and the examination findings themselves.  Further, no competent medical opinion is of record which explicitly refutes that of the February 2016 VA examiner with respect to the issue of secondary aggravation.  Rather, as detailed in the July 2016 SOC, the claim was denied on the basis that the examiner stated an opinion could not be provided as to the baseline of the lumbar spine disorder prior to aggravation without resorting to speculation.  However, in this case the Board finds that this issue goes more toward the appropriate rating to be assigned rather than whether service connection is warranted.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam).  In any event, the Board cannot ignore the uncontested competent medical opinion in support of secondary aggravation.

For these reasons, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran's current disability of degenerative disc disease of the lumbar spine has been aggravated by his service-connected disabilities.  Therefore, service connection is warranted for this disability.  Further, the Board finds that this constitutes a full grant of the benefits sought on appeal with respect to this claim.


ORDER

An initial rating of no more than 10 percent for service-connected left knee scar is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate rating of at least 10 percent based upon degenerative arthritis and painful motion of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.

New and material evidence having been submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder, the claim is reopened.  

New and material evidence having been submitted to reopen the claim of entitlement to service connection for a cervical spine, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Service connection for degenerative disc disease of the lumbar spine is granted.  





REMAND

Initially, the Board notes that the Veteran indicated at his February 2017 hearing that he continued to receive all of his medical treatment through the VA medical facility in Cleveland.  As such, he indicated there are potentially outstanding VA medical records not on file.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further notes the Veteran testified that his service-connected right shoulder and both knees had increased in severity since the last VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, a remand is also required to accord the Veteran new examinations to address the current severity of these service-connected disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the cervical spine disorder, the Board notes that a December 2011 VA examiner expressed an opinion against the current disability being directly related to service, or as secondary to his service-connected right shoulder disorder.  However, it does not appear that examiner had all of the details regarding the purported history of that disability as expressed by the Veteran at his February 2017 hearing.  Moreover, it does not appear that examiner explicitly addressed the issue of secondary aggravation.  Without such an opinion, this examination is not adequate for resolution of this case.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a new examination is also required to adequately address the nature and etiology of the Veteran's cervical spine disorder.  See Colvin, supra.

The Board notes that the resolution of the other appellate claims may effect whether the Veteran is entitled to a TDIU.  As such, these issues are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed.  Moreover, as new examinations of service-connected disabilities are already required as part of this remand, the Board finds they should include comments as to the effect of these disabilities upon the Veteran's employability.

As an additional matter, the Board notes the fact it has determined service connection is warranted for the Veteran's lumbar spine disorder may also effect his entitlement to TDIU.  However, the Board is precluded from assigning the initial rating for this disability.  Such action must be completed by the AOJ.  Thus, adjudication of the TDIU claim should also be deferred until the initial rating is assigned for this disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his right shoulder, knees, and neck/cervical spine since June 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period to include the Veteran's account at his February 2017 hearing of treatment at the Cleveland VA medical facility.

After securing any necessary release, the RO should obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service neck/cervical spine symptomatology; as well as the nature, extent and severity of his right shoulder and knee symptoms and the impact of these and his other service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and severity of his service-connected right shoulder and knee disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).

It is imperative that the examiner(s) comment on the functional limitations of the right shoulder and knees caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  The examiner(s) should also comment upon the effect these disabilities have upon the Veteran's employability, to include any work limitations caused as a result thereof.

A compete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  The Veteran should also be afforded an examination
to evaluate the  nature and etiology of his current cervical spine disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not the Veteran's current cervical spine disorder was incurred in or otherwise the result of his active service.  This opinion should take into consideration the Veteran's account of his in- and post-service neck/cervical spine symptomatology.

If the examiner determines the Veteran's cervical spine disorder is not directly related to service, he or she should express an opinion as to whether it was at least as likely as not it was caused or aggravated by a service-connected disability, to include but not limited to the right shoulder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A compete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, to include the assignment of the initial rating(s) and effective date(s) for the now service-connected lumbar spine disorder, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the July 2016 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


